DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 3/31/2021 have been fully considered but they are not persuasive.  The arguments are presented that Skotheim does not teach porosity and one of ordinary skill in the art would not be motivated to use the filled material of Visco ‘739 with Skotheim.  These arguments are not persuasive due to the fact that Skotheim teaches ion conducting layers may develop defects such as pinholes and rough surfaces [col. 13 lines 3-12].  Therefore one of ordinary skill in the art would recognize the filled material benefits of a smoother surface that assists in fabrication of other layers and eliminating through porosity to provide an impervious layer [Visco ‘739 0079] would be applicable to the material of Skothiem.
The arguments are presented that one of ordinary skill in the art would not have combined the teachings of Skothiem and Visco ‘739 due to Visco ‘739 teaching the deposition of monomers.  These arguments are not found persuasive due to the fact that the claims are not drawn to and do not require a method of manufacturing and the methods taught by Visco ‘739 are non-limiting examples.  Furthermore Visco ‘739 teaches other methods including polymers dissolved in solvent followed by evaporation of the solvents [0030].
.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-11, 15-19, and 21-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skotheim et al. (US 6,797,428 B1, hereafter Skotheim) in view of Visco et al. (US 2007/0172739 A1, hereafter Visco ‘739).
With regard to claims 2-4, 19, and 21-23 Skotheim teaches an electrochemical cell comprising:
an anode layer comprising lithium metal [col. 2 lines 28-31];
a ceramic layer (intermediate layer) disposed on the anode [col. 4 lines 59-63, col. 8 lines 1-6];

an electrolyte comprising a lithium imide salt (LiN(SO2CF3)2, claims 3-4) [col. 20 lines 17-28]; and
a cathode [col. 4 line 20].
Skotheim does not explicitly teach the claimed properties.  However, Skotheim teaches several polymers listed as example polymer film materials the same as in the instant specification [col. 11 line 45-col. 12 line 13] which may exhibit the claimed properties due to comprising similar materials.  Furthermore Skotheim teaches that the polymer layers are relied upon for providing strength and flexibility [col. 13 lines 16-19].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to select polymers with high hardness (to increase strength) and a high elastic modulus (to increase flexibility) from the polymers listed among the examples in Skotheim which, especially, when optimizing strength and flexibility would obviate the claimed ranges.
Skothiem does not explicitly teach that the ceramic layer comprises pores that are filled with a transport-inhibiting substance.  However, in the same field of endeavor, Visco ‘739 teaches the use of a composite solid electrolyte for anode protection comprising a ceramic material filled with a polymeric material (claim 22) including polyethylene (which is different from the polymer layer materials of Skothiem and would obviate claim 23) [0013, 0066 ,0081].  It would have been obvious to one of ordinary skill in the art to use the filled material of Visco ‘739 with the ceramic layer of Skotheim 
With regard to claims 5-6, Skotheim teaches LiClO4 [col. 20 lines 17-28].
With regard to claim 7, Skotheim teaches LiPF6 [col. 20 lines 17-28].
With regard to claim 8, Skotheim teaches dioxolane [col. 19 lines 50-58].
With regard to claim 9, Skotheim teaches carbonates [col. 19 lines 50-58].
With regard to claim 10, Skotheim teaches cyclic ethers [col. 19 lines 50-58].
With regard to claim 11, Skotheim teaches gel electrolytes [col. 19 line 59-col. 20 line 4].
With regard to claim 15, Skotheim teaches co-polymers of polyethylene oxides and polysiloxanes [col. 19 line 59-col. 20 line 4].
With regard to claim 16, Skotheim teaches the ceramic layer is a temporary protective layer [col. 7 line 61-col. 8 line 6].
With regard to claim 17, Skotheim teaches that the ceramic layer is a separation (intermediate) layer [col. 7 line 61-col. 8 line 6].
With regard to claim 18, Skotheim teaches that the temporary protective layer is formed from a reaction between CO2 and lithium metal [col. 7 line 61-col. 8 line 6].
With regard to claim 24, Skothiem does not explicitly teach that the ceramic layer comprises pores that are filled with a transport-inhibiting substance or that less than 50% of the pores need to be filled.  However, in the same field of endeavor, Visco ‘739 teaches the use of a composite solid electrolyte for anode protection comprising a ceramic material filled with a polymeric material (claim 22) including polyethylene (which is different from the polymer layer materials of Skothiem and would obviate claim 23) 
With regard to clam 25, the limitation of deposited via flash evaporation is considered a product by process limitation that would only require a material capable of being deposited by flash evaporation.  Polymeric materials are known to be capable of being deposited by flash evaporation as evidenced by Skothiem [col. 4 lines 8-15].
	While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skothiem and Visco ‘739 as applied to claims 2-11, 15-19, and 21-25 above, and further in view of Visco et al (US 2007/0037058 A1, hereafter Visco ‘058).
With regard to claim 20, Skotheim does not explicitly teach the claimed polymeric layer properties.  However in the same field of endeavor, Visco ‘058 teaches that many polymers have a Young’s/elastic modulus in the range of 0.01 to 5 GPa [0129] (claim 20).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select a polymer with a Young’s/elastic modulus in the range of 0.01 to 5 GPa [0129] for the polymeric layer of Skotheim as they are taught to have a large plastic deformation range that imparts flexibility [Visco ‘058 0129] which is desired in the polymer film of Skotheim [Skotheim col. 9 lines 66-67].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796